On Rehearing.
On appellee's application for rehearing, the point is made that in stating the account in the court below no interest was charged for two-thirds rents of the home place from and after the partial settlement in 1918. Hence it is argued there was no error in charging the item of $244.80 interest on the several items withdrawn by the widow for her use during the same period.
Further study of the record verifies the contention that, owing to the method of stating the account, interest on this portion of the rents was omitted. It does not affirmatively appear that the item of $244.80 exceeds the interest thus omitted.
The opinion will be modified in so far as it directs the striking out of the item of $244.80.
Opinion modified, and application overruled.
ANDERSON, C. J., and SOMERVILLE, and THOMAS, JJ., concur. *Page 136